Citation Nr: 0104176	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-06 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to August 
1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The record shows that the veteran failed to report for an RO 
hearing and a Travel Board Hearing that were scheduled, per 
her request, to take place in Montgomery, Alabama, on June 8, 
2000, and January 10, 2001, respectively.  The veteran's 
failure to timely show good cause for her failure to report 
for the hearings is construed as her formal withdrawal of her 
request to provide oral testimony before VA officials.


REMAND

The veteran contends that she is entitled to be service-
connected for a psychiatric disorder and a left knee 
disability, both of which she believes had their onset during 
service.  After a review of the evidentiary record, the Board 
is of the opinion that additional development should be 
undertaken prior to appellate review of both matters before 
the Board.  In particular, the Board notes that, as indicated 
by the veteran's representative in his written brief 
presentation of February 2001, this case needs to be re-
adjudicated under the newly-enacted Veterans Claims 
Assistance Act of 2000 (VCAA), which essentially eliminated 
the burden on a claimant to submit claims that are well-
grounded, and re-defined VA's duty to assist claimants, now 
requiring VA, among other things, to make all reasonable 
efforts to assist the claimant in obtaining the evidence that 
is necessary to substantiate his or her claim for VA 
benefits.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at §§ 5103, 
5103A, and 5107).  In the present case, the claims on appeal 
have been denied by the RO on the basis that they are not 
well grounded.  Therefore, due process requirements mandate 
the re-adjudication of both matters at the RO level.

Additionally, the Board notes that additional medical records 
that the veteran has identified as relevant to this case are 
not yet of record, and that the RO has yet to secure a 
medical opinion on the question of the etiology of the 
claimed conditions.  (The additional records are those 
records allegedly reflecting private "medical treatment [for 
a nervous condition] from Spectra Care" in Dothan, Alabama, 
as well as records reflecting a 1999 surgery for the left 
knee.)  This additional development needs to be undertaken, 
insofar as VA's re-defined duty to assist specifically 
requires that VA obtain all relevant records, private or 
public, adequately identified by the claimant with proper 
authorization for their receipt, and a medical examination or 
opinion, where indicated.  Id.

Further, the Board notes that VA's re-defined statutory duty 
to assist also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether VA will attempt to obtain this evidence, 
or if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  Therefore, on remand, the RO should 
make sure that it has fully complied with the VCAA's notice 
requirements.

In view of the above, this case is remanded for the following 
additional development:

1.  The RO should ask the veteran to 
provide a list of all the medical 
institutions from which she has received 
VA and/or private medical treatment 
throughout the years for the two claimed 
conditions, including, in the case of 
private institutions, the dates of 
treatment and the institutions' full 
mailing addresses.  The list should 
include data about the Spectra Care 
medical institution (from which she said, 
in a March 2000 VA Form 9, that she had 
been receiving mental health treatment), 
as well as information identifying the 
institution (VA or private) where she 
reportedly underwent left knee surgery in 
1999.  The veteran should also be asked 
to sign the required authorization forms, 
in order to enable the RO to secure 
copies of any private medical records 
that are not yet in the file on her 
behalf. 

The RO should thereafter take appropriate 
action to secure copies of all the above 
evidence adequately identified by the 
veteran, to include any additional VA 
medical evidence not yet of record.

2.  After all the above evidence has been 
secured and associated with the file, the 
RO should send back the claims folder for 
review by the two VA physicians who 
examined the veteran in June and July 
1999.

The VA physician who examined the 
veteran's left knee in June 1999 should 
be asked to submit a legible addendum to 
his or her June 1999 "joints" medical 
examination report, containing an answer 
to the question of whether it is at least 
as likely as not that the veteran's 
current left knee disability is causally 
related to service.  The physician should 
be asked to fully explain the basis for 
his or her opinion/conclusion in the 
addendum.

The VA physician who subscribed the July 
1999 VA mental disorders examination 
report should be asked to submit a 
legible addendum to his or her report 
containing an answer to the question of 
whether it is at least as likely as not 
that any current psychiatric disability, 
other than a personality disorder (which 
is not considered a disability for VA 
purposes), is causally related to 
service.  He or she should also be asked 
to fully explain the basis for his or her 
opinion/conclusion in the addendum.

3.  The RO should thereafter review the 
claims files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Once it has made sure that it has 
fully complied with the instructions set 
forth in this remand, the RO should re-
adjudicate the two matters on appeal.  
If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the veteran and her representative should 
be provided with an SSOC, addressing all 
issues on appeal, and containing notice 
of all relevant actions taken on the 
appealed claims for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to all the issues currently on appeal.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but she is hereby reminded that she has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




